Case 2:17-cr-20595-VAR-EAS ECF No. 256, PageID.3901 Filed 07/26/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                       Case No. 17-20595
                                         Honorable Victoria A. Roberts
YOUSEF MOHAMMAD RAMADAN,

     Defendant.
______________________________/

            ORDER DENYING DEFENDANT’S MOTION FOR
          TEMPORARY MODIFICATION OF BOND CONDITION
           TO ALLOW TRAVEL TO PALESTINE [ECF No. 250]

      The government charges Yousef Mohammad Ramadan with

possession of a firearm with an obliterated serial number, possession of a

stolen firearm, and possession of an unregistered silencer.

      The Court detained Ramadan from 2017 until January 15, 2021.

Then, the Court granted Ramadan’s third motion for release on bond.

      Before the Court is Ramadan’s Motion for Temporary Modification of

Bond Condition to Allow Travel to Palestine — filed July 21, 2021. The

motion is fully briefed.

      Ramadan requests that the Court temporarily modify the bond

condition requiring that he not travel outside of Michigan so that he can

attend his 12-year-old son’s varicocele surgery in Palestine on July 30,
Case 2:17-cr-20595-VAR-EAS ECF No. 256, PageID.3902 Filed 07/26/21 Page 2 of 4




2021. Ramadan attaches a note on a prescription pad from Dr. Raouf Azar

— who specializes in “Urology & Urosurgery” — to his motion. The note

says that Ramadan’s son will undergo open varicocele surgery at

Shepodsfield Hospital in Beit Sahour, Palestine on July 30, 2021.

      Varicocele surgery, or varicocelectomy, “is a relatively safe

procedure” that takes one to two hours and may be performed on an

outpatient basis; pain from the surgery “generally is mild”; and one can

typically “return to normal, nonstrenuous activities after two days.” See

https://www.healthline.com/health/mens-health/varicocelectomy#recovery

((last visited July 23, 2021); https://www.mayoclinic.org/diseases-

conditions/varicocele/diagnosis-treatment/drc-20378772 (last visited July

23, 2021).

      Ramadan’s son will be hospitalized for three days following surgery.

In his reply brief, Ramadan provides more detail surrounding this surgery.

Dr. Azar recommends that Ramadan stay with his son at the hospital

because Ramadan’s wife’s Arabic skills are limited and because the couple

has three other children who need care.

      Ramadan is a dual citizen of the United States and Palestine. He

says he is not a flight risk because he has rejected plea offers for a

substantially reduced sentence if he renounces his U.S. citizenship.



                                      2
Case 2:17-cr-20595-VAR-EAS ECF No. 256, PageID.3903 Filed 07/26/21 Page 3 of 4




Ramadan says he will fight to remain a U.S. citizen. He says he can only

do that if he is present in the United States to defend the charges at trial.

      The government opposes Ramadan’s request. It says Ramadan is a

flight risk, and the Court and government will have no recourse if Ramadan

absconds because the United States does not have an extradition treaty

with Palestine. The government says there is no merit to Ramadan’s

statement that he plans to return to the United States to fight for his

citizenship since he does not face charges that could result in the loss of

his naturalized citizenship.

      The government says Ramadan has incentive to stay overseas

because: (1) when stopped at the airport on August 15, 2017, he and his

family had purchased one-way tickets to relocate to Palestine; (2)

Ramadan’s wife reported that they planned to move because they had

nothing but legal troubles and bad luck in the preceding years; and (3)

since that day, Ramadan’s ties to the United States have only weakened —

i.e., his wife and minor children resettled overseas — and his “bad luck”

increased — i.e., he faces criminal charges.

      The Court has twice held that Ramadan is a flight risk. See ECF Nos.

98 & 223. It appears that he planned to relocate his family to Palestine in




                                       3
Case 2:17-cr-20595-VAR-EAS ECF No. 256, PageID.3904 Filed 07/26/21 Page 4 of 4




2017. Ramadan’s family has lived in Palestine without him for the past four

years.

      The Court understands Ramadan’s desire a to be with his son as he

undergoes surgery. But this desire does not outweigh the reasons

Ramadan has restrictions on his freedom today. Ramadan faces serious

charges and although the Court placed him on supervision, that does not

mean the Court has no concerns over his flight risk.

      With the evolving and loosening restrictions on Ramadan’s freedom,

the Court has signaled its intention to assign the least restrictive conditions

on Ramadan that will reasonably assure his appearance at trial — now

scheduled to begin in about six weeks. The Court is not interested in

returning Ramadan’s passport to him and potentially facilitating Ramadan’s

relocation to a country where he holds citizenship and which has no

extradition treaty with the United States. The Court will not allow Ramadan

to travel to Palestine for his son’s surgery.

      The Court DENIES Ramadan’s motion. [ECF No. 250].

      ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: July 26, 2021




                                       4
